Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of June 16, 2003 by and
between I-many, Inc., a Delaware corporation having its principal place of
business at 399 Thornall Street Edison, New Jersey 08837 (the “Company”), and
Kevin Harris, a resident of 805 Fernwood Road Moorsetown, New Jersey 08057
(“Executive”).

 

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, and the Board of Directors of the Company (the “Board
of the Directors”) has determined that it is in the best interest of the Company
and its shareholders to formalized the employment relationship pursuant to this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged by the parties, the Company and Executive agree to the
follows:

 

1. Employment

 

1.1 Position. The Company agrees to employ Executive in the position(s) stated
in Exhibit A to this Agreement. Executive accepts employment with the Company in
such capacity and agrees to serve the Company faithfully, diligently and to the
best of his or her ability pursuant to the responsibilities and goals assigned
to Executive by the President and Chief Executive Officer of Company and which
are consistent with the Executive’s title and position. During the course of
Executive’s employment with the Company, Executive agrees to devote his or her
full business time, energy, attention, and skill to such employment and agrees
not to, directly or indirectly, engage or participate in, or become employed by,
or become a director, officer, or partner of, or provide services for
compensation to or in connection with, any business activity that would be
considered competitive with the business of the Company or which conflicts or
interferes with the performance of Executive’s obligations under this Agreement
without the express written consent of the Board of Directors.

 

1.2 Employment Term. Executive’s employment with the Company shall be at will,
as described more fully in Exhibit A, and, subject to the terms and conditions
herein, this Agreement shall be terminable accordingly.

 

2. Compensation.

 

2.1 Salary. The Company shall compensate Executive as set forth on Exhibit A
hereto subject to all standard tax deductions and withholdings. The Base Salary
(as defined therein) shall be paid to Executive in accordance with the Company’s
normal payroll practices. Executive’s Base Salary may be increased annually at
the discretion of the Board of Directors or the Chief Executive Officer.

 

2.2 Bonus Plan. During the term of his or her employment, Executive shall be
eligible for up to 40% of his annual base salary in annual bonus as part of a
discretionary, performance-based bonus program, the terms of which shall be as
determined annually by the Board of Directors or a Compensation Committee
thereof or the Chief Executive Officer. The performance related bonus shall be
subject to all standard deductions and other withholdings.

 

2.3 Acceleration of Stock Options. If after your employment start date the
Company is consolidated with or merged into another entity (other than a
consolidation or merger in which the stockholders of the Company immediately
prior to the consolidation or merger own a majority of the issued and
outstanding shares of stock of the survivor corporation, or of an entity owning
the survivor corporation, immediately after the consolidation or merger); or if
the business of the Company is acquired by another entity in an



--------------------------------------------------------------------------------

acquisition of all or substantially all of the Company’s assets (other than the
currently proposed sale of the Company’s life sciences line of business to
Neoforma, Inc.); or an entity acquiring in a transaction or series of related
transactions in a three month period from the then-existing stockholders, more
than 50% of the Company’s issued and outstanding shares of capital stock (each a
“Company Sale”), then One Hundred percent (100%) of the Executive’s unvested
options on the date of the Company Sale shall become exercisable in full
immediately prior to the closing of such Company Sale, provided that if the
Board of Directors should determine, upon receipt of a written opinion of the
Company’s independent public accountants, that give effect to this provision for
acceleration would preclude accounting for any proposed accounting for any
proposed business combination of the Company with another entity as a pooling of
interests, and the Board otherwise desires to approve such a proposed business
combination which requires as a condition to the closing of such transaction
that it be accounted for as a pooling of interests, then this provision shall be
null and void.

 

3. Other Benefits.

 

3.1 Benefit Plans. During the term of his or her employment, Executive shall be
entitled to participate in the Company’s benefit plans and programs, if any,
made available generally to other employees or executives similarly situated
with the Company, including, but not limited to, medical and health care plans,
life insurance, disability and a 401(k) plan.

 

3.2 Vacation. Executive shall be entitled to three (3) weeks of annual vacation,
to be accrued and taken in accordance with the vacation policy of the Company
for similarly situated employees or executives, but which in any case may not be
carried over from year to year to the extent not taken. In addition, Executive
will be entitled to personal days in accordance with Company policy.

 

3.3 Expenses. The Company shall reimburse Executive for all reasonable business
expenses incurred by Executive in connection with, or related to, the
performance of the Executive’s duties, responsibilities or services under this
Agreement, upon Executive’s presentation to the Company of expense statements,
vouchers or other supporting information, in accordance with Company practices.

 

4. Termination of Employment.

 

4.1 Means of Termination. Subject to the terms and conditions hereof,
Executive’s employment shall terminate:

 

(a) At the discretion of either party at any time for any reason;

 

(b) At the election of the Company for Cause, as such term is defined herein; or

 

(c) Upon the death or permanent disability of Executive. As used in this
agreement, the term “permanently disabled” shall mean the inability of the
Executive, due to a physical or mental disability, for a period of 90 days,
whether or not consecutive, during a 360-day period, to perform the essential
functions of the job, including the services contemplated under this Agreement,
with or without reasonable accommodations. A determination of permanent
disability shall be made by a physician satisfactory to both the Executive and
the Company, provided that, if the Executive and the Company do not agree on a
physician, the Executive and the Company shall each select a physician and these
two together shall select a third physician, whose determination as to permanent
disability shall be binding on all parties.



--------------------------------------------------------------------------------

4.2 Effects of Termination.

 

(a) Termination by the Company- Other than For Cause. If (1) Executives
employment is terminated solely upon the discretion of the Company pursuant to
any reason other than for Cause, as defined below; or (2) Executive resigns his
employment no more than ninety (90) days after Executive is assigned to report
to someone other than the Chief Executive Officer or the Board of Directors of
Company; or (3) Executive resigns his employment no more than ninety (90) days
after Executives annual salary is reduced by 20%, Executive shall be entitled to
the following:

 

(i) Salary and Accrued Vacation. Pro-rated salary through the date of
termination, accrued vacation earned but not yet paid through the date of
termination, and any earned but unpaid bonus, the availability and pro rata
calculation of which shall be as determined at the discretion of the Board of
Directors;

 

(ii) Severance. The Company shall pay Executive severance equal to six (6)
months of Executives annualized base salary in effect as of the date of
termination, less applicable deductions and withholdings, either payable in
accordance with the Company’s usual payroll practices or in a lump sum paid
within (30) days of the last day of employment with the Company. Such severance
is not to be paid merely upon expiration of this Agreement.

 

(iii) Medical Benefits. Executive’s coverage under the company-sponsored group
health insurance plan will continue through his or her termination date
(“Termination Date”). After the Termination Date, the Company will continue to
maintain Executive as a participant in its health insurance plan as required
under, and insofar as elected by Executive, Consolidated Omnibus Budget
Reconciliation Act of 1985 (often referred to as “Cobra”.

 

(iv) Other Benefits. Executive will be eligible to participate in the other
benefit plans of the Company, at the Company’s cost and as long as continued
participation is permitted under the terms and conditions of such plans, until
the earlier of the end of the Noncompete Period or Executive’s commencement of
any employment activity including, but not limited to, employment, consulting or
independent contracting.

 

(b) Termination by the Company – For Cause. The Company may terminate
Executive’s employment for Cause at any time upon thirty day’s written notice
without cure by the Executive in the case of (a) or (c) of this paragraph,
below, and without prior written notice, in the case of (b) and (d) of this
paragraph, below. If the Company terminates Executive’s employment for Cause, it
shall have no further obligations to Executive under this Agreement except for
the payment of (i) awarded but not yet paid bonus, the availability and pro rata
calculation of which shall be as determined at the discretion of the Board of
Directors, (ii) accrued and unpaid salary and vacation time, through the effect
date of termination, and (iii) unpaid expenses incurred by the Executive and
submitted in compliance with this Agreement. For the purposes of this Agreement,
“Cause” for termination shall be deemed to exist upon (a) a good faith finding
by the Company or refusal of Executive to perform his or her assigned duties,
consistent with the terms of this Agreement, for the Company, (b) material
dishonesty, (c) a good faith finding by the Company that Executive has engaged
in gross negligence or gross misconduct in a matter that materially interferes
with Executive’s job performance, or (d) the conviction of Executive of, or the
entry of pleading of guilty or nolo contendre by Executive to, any crime
involving moral turpitude or any felony.

 

(c) Termination through Death or Permanent Disability. In the event of
Executives death or permanent disability while employed hereunder, Executive or
his legal representative(s) shall be entitled to all amounts payable through the
last date of employment, including pro-rated salary earned but not yet paid and
any earned but unpaid bonus, the availability and pro rata calculation of which
shall be as determined at the discretion of the Board of



--------------------------------------------------------------------------------

Directors. Executive shall further be entitled to the severance set forth in
paragraph 4.2(a)(ii) above.

 

4.4 Acknowledgement. Executive acknowledges and agrees that the compensation and
benefits provided in this Section 4 have been negotiated with the Company and
shall be deemed to fully satisfy any notice requirements that may be required by
any jurisdiction.

 

5. Miscellaneous.

 

5.1 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Company’s successors in interest, including, without
limitation, successors through merger, consolidation, or sale of substantially
all of the Company’s stock or assets, and shall be binding upon Executive. The
Nondisclosure, Developments and Noncompete Agreement and Section 4.2 of this
Agreement shall survive the cessation of Executive’s employment with the
Company, regardless of who causes the cessation and regardless of the
circumstances surrounding the cessation of employment.

 

5.2 Notice. All notices required or permitted to be given under this Agreement
shall be giving in writing and shall be deemed sufficiently given if hand
delivered by hand or mailed by registered mail, return receipt requested, to
Executive’s respective address and the principal offices of the Company, both
listed above. By giving notice to the other party in accordance with this
Paragraph, each party may change the address at which it is to receive notices
hereunder.

 

5.3 Applicable Law; Jurisdiction. This Agreement shall be governed by, construed
in, interpreted and enforced in accordance with the laws of the State of New
Jersey. In the event that any action is commenced concerning the parties’
obligations and rights under this Agreement, and such action is for whatever
reason not subject to the Arbitration provision of paragraph 8.4 below, each of
the Company and Executive agrees t submit itself to the personal jurisdiction of
a competent court sitting within the State of New Jersey.

 

5.5 Independent Advice. Executive acknowledges that Executive has had the
opportunity to evaluate this Agreement independently and with Executive’s own
professional advisors, and has not received and is not relying upon legal, tax
or other professional advise from or on behalf of the Company in connection with
entering into this Agreement.

 

5.6 Section Headings. All section headings are included herein for convenience
and are not intended to affect in any way the meaning or interpretations of this
Agreement.

 

5.7 Severability. In the event any provisions of this Agreement is found to be
invalid or unenforceability, such provisions shall be severable from the
Agreement and shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

5.8 Agreement. This Agreement, including the exhibits thereto, and the
Nondisclosure, Developments, and Noncompete Agreement previously signed by
Executive constitute the entire agreement between the parties as to employment
by the Company of Executive and may only be changed by a written document signed
by both parties. No agreements or representatives, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

 

5.9 Prior Agreements. This Agreement revokes, replaces and supercedes any prior
agreements and understandings, whether written or oral relating to the subject
matter of this Agreement between the Company and Executive.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date set forth above, the Company acting herein by its duly authorized
officer.

 

I-many, Inc

By:

 

    /s/ A. Leigh Powell

--------------------------------------------------------------------------------

Name:

 

Leigh Powell

Title:

 

President and Chief Executive Officer

Executive:

/s/ Kevin Harris

--------------------------------------------------------------------------------

Kevin Harris



--------------------------------------------------------------------------------

Exhibit to Employment Agreement

 

The following provisions referenced in Sections 1 and 2 of the Agreement shall
govern the employment of Kevin Harris by the Company:

 

1: Position. CFO

 

2. Term of employment. As provided in the Agreement.

 

3. Base Salary. Base Salary shall be defined as $150,000 annualized to be paid
in accordance with the Company’s regular payroll practices.

 

4. Employment “At Will”. Neither Executive nor the Company must have “cause” to
terminate the Executive’s employment relationship with the Company. The Company
reserves the right, in its sole discretion, to make personnel changes for its
own purposes and without limitation. Either Executive or the Company can
terminate the parties’ employment relationship at any time, for any or no
reason, without prior notice, without regard to cause and without incurring any
liability other than as specifically stated in Section 4 of the Agreement. None
of the policies, benefits, programs, or agreements referenced in this Agreement,
nor any such policies, benefits, programs or agreements as are later promulgated
and/or amended from time to time by the Company, shall change the at will nature
of Executive’s employment relationship. The at will nature of Executive’s
employment can only be changed by a written resolution by the Board of Directors
of the Company.

 

5. Supervision. Reporting to the Chief Executive Officer, subject to discretion
of the Board of Directors of the Company